One-minute speeches (Rule 150)
(ES) Mr President, on 14 February 2008, as a Valentine's gift, the Conference of Presidents decided that the intergroups would only meet on Thursdays.
Since then, we have been trying to resolve this issue. We have not managed to do so. Now the intergroups have to meet on an unsuitable date. They almost never have rooms and they never have interpretation.
I am speaking today not only as the Chair of the Intergroup on Poverty and Human Rights, but with a mandate from the majority of the intergroups in this House, and therefore from the Members of this House who are part of those intergroups. I formally ask the Conference of Presidents to reconsider and to revoke the decision of 14 February 2008, going back to the previous situation of giving freedom to the intergroups.
If it does not do so, I would like to say respectfully that we will bring the matter to Parliament's plenary session, which will decide who is sovereign in this House, which is Parliament.
(BG) Today marks the 85th anniversary of the Treaty of Angora between Bulgaria and Turkey. This deals with the issue of the property rights of almost 350 000 Thracian Bulgarians, who were forcibly driven out of Turkey at the start of the last century. Some of them are still alive, while their descendants number almost 800 000.
The issue of the seized Thracian property has been discussed on numerous occasions by both countries, including at the highest level and in working groups, but without any result. Turkey regards these people as displaced persons, but numerous historical facts and documents, including the 1926 League of Nations Protocol on the refugee loan for Bulgaria, prove their refugee status.
Prime Minister Erdoğan already made one suggestion - people who have documents of ownership should appeal to the Turkish courts. Such documents exist, but it is obscene to demand them of people who have died and barely escaped with their lives. In its resolution of 21 May 2008, the European Parliament called on Turkey to improve dialogue with Bulgaria on this matter. I sincerely hope that we will see good will prevail for the sake of good neighbourly relations.
Mr President, as you may know, there is a clear asymmetry in the milk sector in terms of bargaining power between farmers and the milk distribution industry. This asymmetry and the volatility of milk prices have increased over the last few years, reducing profits and predictability for milk producers.
To tackle this problem I fully support the creation of a European milk supervision agency to achieve better agreements on volumes and prices for milk. This agency, supervised by the European Commission, would determine the needs of the market and study the development of milk production costs on a regular basis. This system would provide the milk sector with a higher degree of stability, allowing for the reduction of current public subsidies.
(DE) Mr President, on Friday, 15 October, the Rheinische Post ran a headline report concerning the Commissioner for Transport, Siim Kallas, who had apparently said that the high-speed rail link between Paris and Bratislava was an extremely important trans-European east-west axis and that the Commission considered it of the greatest importance that it be built. He further stated that Stuttgart 21 was a key element of this main line.
Is this some kind of hoax? The coordinator of the project, Péter Balázs, has repeatedly said that while the track forms part of the TEN projects, the stations are a national matter. In view of the limited financing for the development of the trans-European transport network, the stations and all the associated infrastructure are to be financed by the municipal, regional and national authorities themselves.
I call on Commissioner Kallas to confirm the Commission's position hitherto in a statement to the press and to state loud and clear that the underground station in Stuttgart will not be cofinanced by the European Union.
(PT) Mr President, the current watchword in Brussels is austerity, austerity, austerity. Unfortunately, the results of this are clear to see. Plans for stability and growth are nothing but collective theft from workers and pensioners; that is, from the European public. For some reason, we have witnessed a wave of unprecedented general strikes all over Europe. First it was Greece, Spain and France. Strikes are already planned for November in Italy, and for 24 November in Portugal. Moreover, this is only the beginning.
I would ask: how many more general strikes, how many more demonstrations, how many more voices need to be heard before there is a climb-down, breaking the Brussels Consensus and respecting the people? These measures are not combating the crisis, but have rather worsened it, and I would ask, Mr President, for other, fairer, measures to be taken. I would ask: what are we actually waiting for?
(EL) Mr President, according to reports in the Greek press and official Greek Government sources, neither of which have been contested, there has been a worrying increase in the number of foreigners with no papers entering via Greece's northern borders. Thanks to action taken by Frontex, there has been a considerable reduction in the number of foreigners entering via the north-east sea border. However, it has not achieved the same results on the northern land border, which foreigners are now crossing in their thousands, creating a new problem area. Apparently, arrests of foreigners in the border town of Orestiada have risen by 640% over a year, compared with an 80% drop on the islands.
This being so, I propose that Parliament pass an emergency resolution: firstly, creating a Frontex post on the Turkish side of the River Evros; secondly, condemning Turkey, which receives very generous funding from the European Union for immigration, but which is not honouring its obligations under the Ankara Protocol; and, thirdly and lastly, reviewing the problem of illegal immigration, which is a European problem.
(HU) Ladies and gentlemen, today I would like to talk about the red sludge disaster in Hungary. First of all, I would like to thank all those who have helped the victims and their relatives in the past period. What is most tragic in this disaster is that everything that has happened, and which has unfortunately claimed several lives, could have been prevented. It is the duty of the European Union to prevent disasters like this. In order to be able to do this, it is essential to review the privatisation contracts concluded in the Central European region, which are nothing more than the equivalent of pillaging, and have given powers to suspicious post-communist financial circles. Furthermore, where applicable, companies which have been taken away from the people illegally must be nationalised. These financial circles pay no attention to employees anymore, and their money-grubbing practices are not even halted by an ecological disaster. This is where I am asking for help from the European Union.
(SV) Issues concerning the environment and climate affect us all. As we know, they are global in scope. It is self-evident that the EU must play a leading role in the fight to safeguard our living conditions.
Environmental experts claim that, after industry, the next most important cause of damage to the climate and the next largest source of emissions is all the primitive hearths and cookers that are found in huts and hovels all around Africa, Asia and South America.
A few nations that are focusing on protecting the environment have at last realised this. Today, there are solar-powered, simple stoves that, for a small amount of money, remove 95% of these toxic emissions that black coal, manure and other fuels generate on combustion.
Calculations also show, and this must be the most important thing to point out, that nearly two million people die a premature death because they are forced to breathe in these gases.
I hope that the EU, together with the United States, which has demonstrated an awareness of this problem, will take an active interest in this extremely tangible means of saving people and the environment.
(RO) Just recently, specific steps have been taken to strengthen the European Union's energy security through the provision of natural gas from multiple sources in order to avoid any new gas crisis in Europe. I am referring to the opening of the Arad-Szeged gas pipeline, linking Romania and Hungary, which has also benefited from European funding.
This makes the investment not only a success story, but also a model of cooperation between EU countries.
The interconnections envisaged at European level, together with the general facility for transporting gas in both directions by 2014, as well as gas deposits, allow all the countries in the region to enjoy greater energy independence. European states will be able to help each other in the event of any new gas crises.
Another aspect which is just as important is that the price of gas will be set at regional level, rather than by negotiation with a single supplier. I hope that the completion of the Arad-Szeged pipeline will give some impetus not only to the Nabucco gas pipeline project, but also to the AGRI project, which will be used to transport natural gas to Europe via a route through Azerbaijan, Georgia and Romania.
(LV) Thank you, Mr President. I should like to draw attention to an interesting moment in our work. On Thursday, almost all Members of the European Parliament leave Strasbourg at 13.30. As we well know, a special train is chartered for this time. Please explain, where is the logic here? Why do we always vote on human rights at 16.00 in plenary sessions? Why do you schedule votes when you know that 95% of Members have not taken part in the session? This is complete nonsense. I am convinced that my speech will not be heard. That too is very sad, Mr President. Thank you.
(RO) Democracy is being violated in Romania, a European Union Member State, by the actual party in government, without any fear of repercussions. The president of the Chamber of Deputies, one of the Romanian parliament's two chambers, counted the 80 MPs who were in the chamber and announced that the result of the count was 170.
At that moment, a law which is vital to a large number of Romanian citizens was put to the vote. This was the draft of the new pensions law, which envisaged increasing the retirement age excessively, setting the same retirement age for women and men, and performing a recalculation, amounting to a reduction in real terms of the pension amount for a large number of pensioners.
Although the opposition was strongly against these amendments and was not present in the chamber at the time of the vote, the cameras were able to expose the fraud taking place. However, if the opposition and press had not protested against this action every day since then, the law would have been officially announced today by the Romanian president.
Mr President, today the Swedish Government received a legal opinion on the case of Dawit Isaak who has been imprisoned for nine years in Eritrea. Dawit Isaak is a Swedish journalist who has been imprisoned for freedom of expression.
According to legal opinion based on the European Convention of Human Rights and the case-law from the European Court of Human Rights, Sweden, the EU Member States and the EU have a duty to use all available diplomatic and legal means to ensure Dawit Isaak his basic rights. Eritrea is one of the world's poorest countries and dependent on aid from the European Union. We have to demand Dawit Isaak's immediate release in exchange for financial aid.
Tomorrow, Dawit Isaak's brother will come to the European Parliament to meet the President of Parliament and Commissioner Piebalgs and to hand over the legal opinion to the European institutions. I hope this will oblige the European institutions to put greater pressure on Eritrea's President to release Dawit Isaak, thus saving his life.
Mr President, in September, I spent a week in Kazakhstan on a delegation from the European United Left Group of the European Parliament. Kazakhstan, under President Nazarbayev, is a totalitarian dictatorship with the systematic repression of human rights.
We met many groups who are fighting for human, political and workers' rights. We received chilling testimony of a monstrous regime of extreme brutality in many Kazakh prisons, with recently released prisoners describing grotesque degradation of prisoners and systematic savage beatings, brutal rape and other tortures.
In view of this, it is shameful that Kazakhstan was awarded the chairmanship of the Organisation for Security and Cooperation in Europe for 2010, with a major summit of the Heads of State of the OSCE to be held in December in the capital, Astana. Shamefully, President Nazarbayev, who is responsible for this nightmare, is on an official visit to the European Union next week and will be received by the President of Parliament, Mr Buzek, Commission President Barroso and others. He is being received, of course, because of the massive oil and gas deals that EU companies are doing in Kazakhstan, but I am demanding that those leaders raise this issue of the grotesque degradation of human rights and demand verifiable action from Nazarbayev that it ends.
(IT) Mr President, in the last few weeks, more than 30 Mapuche went on hunger strike to protest against the militarisation of their land, being subjected to a dual civil and military jurisdiction and the application of anti-terrorism legislation, in effect since the period of military dictatorship. Despite all this, the two majority groups of this Parliament have not agreed to an urgent humanitarian motion.
Currently, the hunger strike has ended, but the fundamental reasons which prompted it still exist, as the Rapporteur for the United Nations Declaration on the Rights of Indigenous Peoples recognised last April.
Chile must respect the International Declaration on the Rights of Indigenous Peoples and International Labour Organisation Convention 169 on the right to prior consultation and free and informed consent by these peoples regarding all legislation which interferes with their rights and interests. The European Parliament must avail itself of all political instruments possible to ensure that the Chilean Government respects international law and agreements with the European Union itself.
(BG) I was intending to express my view on the forthcoming debate in Bulgaria's National Assembly on the referendum to be held on Turkey's membership of the European Union. However, I have been annoyed by the statement made by my fellow Member on the other side of the House, Mr Kirilov, who has virtually repeated word for word the speech made by the president of my party, Volen Siderov, in Bulgaria's National Assembly just a few days ago.
However, I would like to add to what Mr Kirilov said. Fellow Members, these people who were driven out of eastern Thrace do not have documents for their property. They abandoned their children to their death because when the infants cried, they gave these people away to the Turks who came to hunt them down and kill them.
Turkey is a country which is proud of its history of genocide, as the act of genocide committed in 1913, where 50 000 Bulgarians were massacred and 300 000 were driven out of eastern Thrace, was the dress rehearsal for the Armenian genocide unacknowledged by the Ottomans. This is why the message from Attack is: 'Yes' to a referendum on Turkey's membership of the European Union and 'No' to Turkey's membership of the European Union.
(EL) Mr President, Jean-Claude Juncker said yesterday that we have been putting pressure on the Greek Government to take appropriate action since 2008, but that we have not gone public with the problems, because Eurogroup is an unofficial body. The Commission has intimated that the Greek deficit for 2009 will be over 15%, compared with the forecast of 5% in May 2009.
What I ask myself is this: how can 10 percentage points of GDP be overlooked? Surely the Ministers for Finance were aware of this when they met in Ecofin, which was institutionally competent, instead of Eurogroup? The problem, therefore, was not so much the inability to make a forecast as compliance with political criteria. However, surely Greek citizens, as European taxpayers, were entitled to know? What we ultimately need is more independent authorities monitoring financial criteria and, above all, fair and automatic application of the rules to everyone.
(IT) Mr President, ladies and gentlemen, the EU-China Summit, held on 6 October in Brussels, ended in tension when the scheduled final press conference was cancelled for laconic logistical reasons. In the background, there was disagreement on the question of the exchange rate of the yuan, deemed by the euro area to be excessively low.
The European Union has asked the Chinese Premier to appreciate their currency and put an end to unfair commercial practices which have, for years, fuelled tariff wars, highlighting this as a basic condition before addressing the issue of recognising China as a market economy.
Since June, the Chinese currency has risen by 2.15% against the dollar, but is down 9.4% against the euro. This is terrible news for exports from the euro area, not least because Europe seems to be the only power without the mechanisms to devalue its own currency.
In EU-China relations, we are disadvantaged as a result of contractual differences between employees, the cost of raw materials and their protectionist and reckless commercial policies. It is therefore impossible to compete if the euro is overvalued too. In two weeks' time, we will attempt to deal with these points with the European delegation.
(RO) At a time when the issue of reducing the transport of food products over long distances is become increasingly urgent, with local production being encouraged and an adjustment to market demands, it is vital that a boost is given to the production of sheep meat in the EU.
It is unacceptable for the EU market to be supplied with sheep meat from thousands of kilometres away at exorbitant prices, while our own producers are being forced to sell their products at ridiculous prices and leave this sector.
Romania has the fifth largest number of head of sheep among European Union Member States, but sheep livestock numbers have fallen by more than 40%. Nevertheless, the export of sheep meat is an important part of our economy.
Given these factors and bearing in mind that serious social, economic and environmental repercussions could arise in the long term, resulting in an age-old tradition becoming lost, Romania supports Ireland's action and is eagerly awaiting proper support measures from the Commission and Council, which will halt the increasing decline in the sheep meat sector in the European Union.
(EL) Mr President, we had the worst food crisis in 2008. The price of cereals rocketed and, as a result, massive populations went hungry, especially in Africa. At the same time, we had the highest levels of cereal production. Biofuels were blamed for this paradox. It ultimately transpired that the blame lay with credit companies which, once they had finished playing games on Nasdaq and the bubbles on the property market had burst, turned their attention to government debt and prices for basic foodstuffs, for the purpose of speculation.
These games impoverished millions of our fellow citizens the world over. We can no longer allow these companies to act with impunity and we now need to define a clear operating framework for these companies at European and global level.
(PT) Today is European Day against Human Trafficking. This merits our full attention, and we should demand that more is done than uttering mere platitudes about this tragedy, which currently affects hundreds of thousands of people every year in the EU alone. These are victims of modern slavery, due to hunger and extreme poverty, which affects over 1 billion people worldwide. This is the darker side of capitalist exploitation and the consequences of colonialism and neo-colonialism, for which several European powers have great responsibility.
Thus, there is a symbolic link between yesterday's commemoration of the International Day for the Eradication of Poverty and, today, the European Day against Human Trafficking. Combating poverty and human trafficking requires global measures which include a break with neoliberal policies and a firm commitment to the social dimension of macro-economic policies in order to ensure a policy based on development and social progress, as the public and the workers have demanded in the demonstrations we have witnessed in Europe.
(DE) Mr President, ladies and gentlemen, today - 67 years after the removal of the dictator Benito Mussolini - fascist monuments are still being preserved, maintained and extensively renovated in South Tyrol. For the South Tyroleans, this is a daily reminder of an injustice suffered. This is not worthy of a united Europe of the 21st century. Years ago, the then European Commissioner, Franco Frattini, suggested a Europe-wide law banning all Nazi symbols. The logical consequence of this would have been that, as part of the drive against Nazi symbols, fascist monuments in South Tyrol would also have been banned and would have had to be removed. Mr Frattini's proposal came to nought; it is now time to venture a new attempt.
The Commission should make it unmistakably clear that infringing minority rights represents an infringement against the values of the EU. Article 2 of the Treaty of Lisbon requires further clarification. In addition, we need to examine how well minorities are protected and binding sanctions need to be officially laid down.
(PL) The European Union has declared the year 2010 to be the European Year for Combating Poverty and Social Exclusion. On 17 October 2010, there were 23 commemorations of the International Day for the Eradication of Poverty which had been announced by the UN. On this day, all over the world, special events were organised to show solidarity and sympathy with the needs of the socially excluded.
The International Day for the Eradication of Poverty above all aims to make the public aware of the need to eliminate worldwide poverty, particularly in developing countries, and to stress the fact that combating poverty is our priority. It is also important to pay greater attention to the causes and consequences of poverty in Europe. I repeat, in Europe. This is why the implementation of the European Union programme for free distribution of food to the poorest among us, at a cost of EUR 500 million annually, is so important. The initiative to commemorate the International Day for the Eradication of Poverty is very useful in that it helps us to be aware of the scale of poverty worldwide and to find causes and solutions to the problem. Thank you.
(ES) Mr President, on the International Day against Human Trafficking for social exploitation, some figures were revealed that should make us act as political leaders.
More than 90% of the prostitution in Europe arises from blackmail and extortion. In response to these figures, we should ask ourselves if we are doing everything necessary to protect the dignity and integrity of thousands of women whose rights are also protected by the Charter of Fundamental Rights that we adopted with the Treaty of Lisbon.
We are not talking about the 'oldest profession in the world', but about the only form of slavery that we have not succeeded in eradicating from the old Europe. Countries such as Spain are making significant efforts in this respect, prosecuting traffickers, raising public awareness and promoting reintegration plans for the women who are the victims. This is not enough. Europe needs to be a single area of action and commitment.
The next directive on trafficking is an opportunity to act on the demand for the industry through education and, in terms of supply, for example, to make advertising difficult in all types of media, as well as increasing bilateral cooperation with third countries to fight this scourge from its source.
We have an opportunity. I would like to draw Parliament's attention to this so that it continues to be in the vanguard in terms of citizens' rights.
(FR) Mr President, according to its statute, the European Food Safety Authority (EFSA) is an independent source of scientific advice on risks associated with the food chain. Mr President, ladies and gentlemen, may I say that I have my doubts about this, and I am not the only one.
Let us take one particular example: many States such as Denmark and France have prohibited the use of bisphenol A in feeding bottles following a large number of studies demonstrating its harmfulness. However, EFSA continues to permit its use in products intended for consumption, in flagrant breach of the precautionary principle.
EFSA has also accepted every single application to use GMOs that has been submitted to it. There have been 125 such applications in total, though. Do you not find this strange? The Commissioner responsible for this matter, Mr Dalli, last week distanced himself from EFSA on the subject of bisphenol A, and the Council has been requesting details on the way in which the agency operates since 2008.
I therefore request, as a minimum and as quickly as possible, a joint hearing of EFSA by Parliament's Committee on Agriculture and Rural Development, the Committee on the Environment, Public Health and Food Safety and the Committee on the Internal Market and Consumer Protection. We must dispel the doubts hanging over EFSA so as to ensure better protection of the public, and of their health, which is at stake.
(RO) My message is for the President of the European Parliament, Jerzy Buzek.
As he was in Romania a few months ago, attended the plenary session of the Romanian Parliament and supported the Liberal Party (PDL) government and the austerity measures it is promoting, I want to tell President Buzek that, since more than a month ago, Romania no longer has a parliament. It is well over a month ago since meetings stopped being held in the Romanian Parliament and decisions stopped being taken, due to the fraudulent approval of the pensions law, as mentioned by my colleague, Daciana Sârbu.
Given that the Romania president, Traian Băsescu, is not adopting a stance on the matter, never mind denying such practices, because the PDL routinely supports them, with fraud becoming a practice used in the Romanian Parliament, I am very interested to know whether Mr Buzek still continues to support the PDL and the authorities in Romania and if he would still go to the Romanian Parliament today to support the Boc government.
(BG) I believe that the European Union and all of us are making efforts to bring Europe out of recession. Some countries are emerging from the recession but, unfortunately, it is growing deeper in other countries for some reason. I believe that the restoration and consolidation of the European market feature among the priorities of all Member States.
For this reason, I am deeply concerned by the European Union's intention to provide Pakistan with a duty-free trade regime. I realise that Pakistan has suffered damage as a result of natural disasters, but I do not consider it proper justification for threatening European trade, especially in the textiles industry.
I appeal to you on behalf of the Bulgarian Association of Apparel and Textile Producers and Exporters, whose members appealed to me with a request for assistance to save this sector in Bulgaria. Bulgaria is a small country and the recession is at its height there. Allowing Pakistan access to the European market will jeopardise Bulgaria's textile and clothing production.
Mr President and fellow Members, during a recession, in my view, protecting the European market must be twice as much a priority, whereas duty-free trade with Pakistan is not the path we need to be going down to emerge from the recession in Europe.
(RO) I would like to highlight the particularly serious economic and social situation which Romania is in. The recovery measures adopted by the Romanian Government are ineffective and distinctly antisocial in nature. They are an attack on fundamental human rights, especially in the health and education sectors, and on the right to a decent living. What are the effects of these measures? An 8% inflation rate, the biggest fall in GDP in the whole European Union, paralysis of the national economy, as well as unprecedented protests involving police officers, teachers, pensioners, officials from the Ministry of Finance and every trade union confederation. This government is acting against the interests of the Romanian people and is undermining the Romanian population's status as European citizens. The European Commission has suitable instruments and mechanisms available for monitoring and adjusting Member States' finance policies. The Commission must take a stance on the austerity measures implemented by the Romanian Government, which are infringing fundamental human rights.
(LT) On 10 October of this year, a fire broke out on the 'Lisco Gloria' as it sailed from Kiel to Klaipėda. Although no lives were lost, the accident highlighted the huge problems of ensuring the safety of people travelling by ferry. Information provided by those involved shows that the ferry's crew were not prepared for a rescue and passengers had to look after each other. Furthermore, the number of passengers rescued was higher than that recorded in the official passenger list, which raises serious concerns about ensuring general passenger safety and the possible threat of terrorism. Following 11 September, great attention in the European Union was paid to the safety of passengers travelling by plane. This accident has highlighted the fact that a similar system of control needs to apply to ships as that which applies to aircraft and that there must be continual independent proficiency testing, both of vessels' technical condition and the staff responsible for passenger safety.
(SK) Last week, I led a delegation of observers of the European Parliament to the parliamentary elections in Kyrgyzstan. We held many meetings with representatives of political parties and citizen organisations and we also met with the interim president, Roza Otumbayeva.
Despite the fact that during our mission, we were assured that the country was clearly on the path of regime change to parliamentary democracy, and that the security situation had calmed down, only shortly after our departure from Bishkek, unrest started again, and the political parties began to challenge the election results. This was in spite of statements made by international organisations that the elections in Kyrgyzstan had been conducted relatively correctly. In a country where levels of social standards are truly deplorable and tens of thousands of people have had to abandon their homes, the fight for the position of sole leader has started again, and the country is beginning to reverse its course.
I consider it necessary to call on the European Union and the European Parliament to increase their interest in the region of Central Asia which is extremely turbulent at the moment. This does not only apply to Kyrgyzstan but also the recent unrest in Tajikistan, and there is hardly any need to mention the proximity of Afghanistan. It is important to increase our interest and presence in the region for a better future for all of us.
(BG) I would like to draw your attention to important cyber security-related issues. Preventing the risks associated with the Internet's rapid expansion is much more effective than repairing the damage caused by its abusive use. A number of actions at least are required to do this.
Firstly, cyberspace requires protection which is dynamic and does not build static walls, but relies on flexibility and proactive innovation. Secondly, the legislation governing the Internet must utilise and not restrict the opportunities offered by information technologies. Thirdly, very active horizontal coordination is required of the various institutions involved with cyber security. Fourthly, cyber security requires highly active and efficient mechanisms for international cooperation and coordination.
I would like to encourage the European Commission to demonstrate particular determination and resolve and to insist in future legislative initiatives on devising and implementing a European cyber security strategy and creating positions or a mechanism to facilitate the horizontal coordination of all communities and national policies relating to this issue.
That concludes the debate on this item.